 

U-VEND, INC. 10-Q [uvend-10q_063016.htm]

 

Exhibit 10.47

 



 

agreement to amend LEASES

 

by and between

 

u-vend, inc.

 

and

 

AutoMATED RETAIL LEASING PARTNERS, LP

 

Dated as of August 8, 2016

 



 

 

  

agreement to amend leases

 

This agreement to amend leases (the or this “Agreement”), dated as of August 8,
2016, is by and between U-Vend, Inc., a Delaware corporation (the “Company”),
and Automated Retail Leasing Partners, LP, a Delaware limited partnership
(“Lessor”). The Company and Holder are sometimes collectively referred to herein
as the “Parties,” and individually as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, the Company and Lessor have entered into a number of equipment leases
that are identified on Schedule A hereto (as amended, restated and/or modified
prior to the date hereof, the “Leases,” each a “Lease”); and

 

WHEREAS, the Parties now desire to amend certain, specific terms of the Leases
as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements and in reliance upon the undertakings, representations and warranties
set forth herein, the Company and Lessor hereby agree as follows.

 

ARTICLE 1

 AMENDMENTS TO LEASES

 

Section 1.1         Term of Lease.

 

i.          The portion of Section 2 of each Lease beginning after the defined
term “(“Commencement Date”)” is hereby amended and restated as follows: “…and
shall expire on December 31, 2017.”

 

ii.         For any fees due and payable under any Lease, the Lessor shall have
the option to take payment for such fees in cash or in the form of a promissory
note (convertible or otherwise).

 

iii.        As full consideration for the extension of the term of the Leases,
the Company shall issue a warrant to the Lessor the purchase of the Company’s
common stock, with a five (5) year maturity from the date of issuance, in the
form attached hereto as Exhibit A (the “Warrant”). The Warrant shall be for
150,000 shares of the Company’s common stock with an exercise price of $0.30 per
share.

 

ARTICLE 2
EFFECT OF AGREEMENT

 

Section 2.1        Interpretation & Effect. Except as specifically set forth
herein, Lessor does not by virtue of this Agreement waive any of its rights as
“Lessor” under any Leases. In addition, nothing herein shall constitute a
satisfaction of the Company’s obligations under the Leases. Furthermore, this
Agreement does not obligate Lessor to make or agree to make any future
amendments to any of the Leases. Upon its execution, this Agreement shall be
deemed effective retroactively as of the original issue date of each Lease, and
the terms and provisions of each Lease which are not nullified, negated,
terminated, superseded, preempted, altered, modified, changed, restated, amended
or otherwise rendered ineffective, inoperative and/or meaningless hereby (the
“Surviving Terms,” each a “Surviving Term”) shall remain in effect and shall at
all times be interpreted and enforced by the Parties in a manner consistent
with, and so as to give full force and effect to, the provisions of this
Agreement. In the event of any inconsistency or contradiction between this
Agreement and any Surviving Term, this Agreement shall control.

 



 

 

 

Section 3.2        Integration. This Agreement together with the Surviving Terms
shall constitute the entire agreement of the Parties respecting the subject
matter hereof and shall collectively supersede all other provisions of the
Leases and all other agreements, negotiations and prior or contemporaneous
discussions and understandings of the Parties in connection with the
transactions contemplated hereby.

 

ARTICLE 3
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PARTIES

 

Section 3.1         Lessor. Lessor hereby represents, warrants and covenants to
the Company as follows:

 

i.          Due Organization, Authority, Etc. Lessor is a limited partnership
duly organized and validly existing under the laws of the State of Delaware.
Lessor has all requisite power and authority to own its properties and to carry
on its business as now being conducted and as proposed to be conducted and to
deliver, execute and perform its obligations under this Agreement.

 

ii.         Due Authorization. The execution, delivery and performance by Lessor
of this Agreement have been duly authorized by all necessary action on the part
of the manager(s) and member(s) of Lessor.

 

iii.        Legal, Valid and Binding Obligation. This Agreement has been duly
executed and delivered by Lessor and constitutes the legal, valid and binding
obligation of Lessor, enforceable against Lessor in accordance with its terms.

 

iv.        Consents, Etc. No consent, approval or authorization of or
declaration, registration or filing with any federal, state or local
governmental authority, or any regulatory body having jurisdiction over Holder,
on the part of Lessor, which has not yet been attained or secured: (a) is
required in connection with (i) the execution and delivery of this Agreement by
Lessor, (ii) the performance by Lessor of its obligations hereunder; or (b) is a
condition to the legality, validity or enforceability of this Agreement.

 

Section 3.2         Company. The Company hereby represents, warrants and
covenants to Lessor as follows:

 

i.          Due Organization, Authority, Etc. The Company is a corporation duly
organized under the laws of the State of Delaware. The Company has all requisite
power and authority (i) to own its properties and to carry on its business as
now being conducted and as proposed to be conducted and (ii) to deliver, execute
and perform its obligations under this Agreement and the Surviving Terms.

 



 

 

 

ii.         Due Authorization. The execution, delivery and performance by the
Company of this Agreement and the consummation of all other transactions
contemplated by this Agreement have been duly authorized by all necessary action
on the part of the Company.

 

iii.        Legal, Valid and Binding Obligation. This Agreement has been duly
executed and delivered by the Company and constitutes the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

 

iv.        Consents, Etc. No consent, approval or authorization of or
declaration, registration or filing with any federal, state or local
governmental authority, or any regulatory body having jurisdiction over the
Company, on the part of the Company, which has not yet been attained or secured:
(a) is required in connection with (i) the execution and delivery of this
Agreement, or (ii) the performance by the Company of its obligations hereunder;
or (b) is a condition to the legality, validity or enforceability of this
Agreement.

 

ARTICLE 4
MISCELLANEOUS

 

Section 4.1        Representations. Each Party, acting through its member(s),
manager(s) and/or authorized officer(s), has had an opportunity to consult with
counsel of its choice prior to entering into this Agreement, and such member(s),
manager(s) and/or officer(s) has/have read and is/are familiar with this entire
Agreement and the Surviving Terms and their legal effect. Accordingly, no
provision of this Agreement or of any Surviving Term (or any ambiguity contained
herein or therein) shall be construed against the drafter hereof or thereof.

 

Section 5.2        Severability. In case any provision in this Agreement or in
any Surviving Term shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions herein or therein, as
the case may be, shall not in any way be affected or impaired thereby.

 

Section 5.3        Governing Law; Counterparts. The validity of this Agreement,
the construction of its terms and the determination of the rights and duties of
the Parties in accordance herewith, shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to the
conflicts of law provisions thereof, as this Agreement specifically pertains to
the Leases, which, by their specific terms, are governed by such laws. This
Agreement may be executed in counterparts, all of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same agreement. Any signature delivered by a party by facsimile or electronic
transmission shall be deemed to be an original signature hereto.

 

[Remainder of Page Intentionally Left Blank]

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 



  U-VEND, INC.         By: /s/ Raymond Meyers   Name: Raymond Meyers   Title:
Chief Executive Officer         AUTOMATED RETAIL LEASING PARTNERS, LP        
By: Automated Retail Leasing Partners, LP   Its: General Partner         By: /s/
Marilyn Kane   Name: Marilyn Kane   Title: Managing Principal

  

 

 





 

Schedule A

 

Leases

 

Commencement
Date   Original
Expiration Date   Amended
Expiration Date   Machine
Serial Number 10/25/13   10/24/16   12/31/17   MM00110-851 10/25/13   10/24/16  
12/31/17   MM00110-854 10/25/13   10/24/16   12/31/17   MM00110-855 10/25/13  
10/24/16   12/31/17   MM00110-856 10/25/13   10/24/16   12/31/17   MM00110-857
10/25/13   10/24/16   12/31/17   MM00110-858 10/25/13   10/24/16   12/31/17  
MM00110-859 10/25/13   10/24/16   12/31/17   MM00110-860 10/25/13   10/24/16  
12/31/17   MM00110-861 10/25/13   10/24/16   12/31/17   MM00110-862 10/25/13  
10/24/16   12/31/17   MM00110-863 10/25/13   10/24/16   12/31/17   MM00110-864
10/25/13   10/24/16   12/31/17   MM00110-865 10/25/13   10/24/16   12/31/17  
MM00110-866 10/25/13   10/24/16   12/31/17   MM00110-868 10/25/13   10/24/16  
12/31/17   MM00110-872 10/25/13   10/24/16   12/31/17   MM00110-873 10/25/13  
10/24/16   12/31/17   MM00110-874 10/25/13   10/24/16   12/31/17   MM00110-875
10/25/13   10/24/16   12/31/17   MM00110-881 10/25/13   10/24/16   12/31/17  
MM00110-901

 



 

 

 

10/25/13   10/24/16   12/31/17   MM00110-903 10/25/13   10/24/16   12/31/17  
MM00110-905 10/25/13   10/24/16   12/31/17   MM00110-906 10/25/13   10/24/16  
12/31/17   MM00110-907 10/25/13   10/24/16   12/31/17   MM00110-908 10/25/13  
10/24/16   12/31/17   MM00110-909 10/25/13   10/24/16   12/31/17   MM00110-910
10/25/13   10/24/16   12/31/17   MM00110-911 10/25/13   10/24/16   12/31/17  
MM00110-912 03/05/14   03/04/17   12/31/17   110-869 03/05/14   03/04/17  
12/31/17   110-870 03/05/14   03/04/17   12/31/17   110-876 03/05/14   03/04/17
  12/31/17   110-877 03/05/14   03/04/17   12/31/17   110-891 03/05/14  
03/04/17   12/31/17   110-892 03/05/14   03/04/17   12/31/17   110-894 03/05/14
  03/04/17   12/31/17   110-895 03/05/14   03/04/17   12/31/17   110-896
03/05/14   03/04/17   12/31/17   110-922 03/05/14   03/04/17   12/31/17  
110-923 03/05/14   03/04/17   12/31/17   110-925 03/05/14   03/04/17   12/31/17
  110-928 03/05/14   03/04/17   12/31/17   110-939 03/05/14   03/04/17  
12/31/17   110-940

 



 

 

 

05/16/14   05/15/17   12/31/17   11202 05/16/14   05/15/17   12/31/17   11677
05/16/14   05/15/17   12/31/17   12379 05/16/14   05/15/17   12/31/17   16145
05/16/14   05/15/17   12/31/17   19395 05/16/14   05/15/17   12/31/17   20385
05/16/14   05/15/17   12/31/17   21675 05/16/14   05/15/17   12/31/17   22122
05/16/14   05/15/17   12/31/17   110-915 05/16/14   05/15/17   12/31/17  
110-723 05/16/14   05/15/17   12/31/17   110-774 05/16/14   05/15/17   12/31/17
  110-902 05/16/14   05/15/17   12/31/17   110-904 05/16/14   05/15/17  
12/31/17   110-914 05/16/14   05/15/17   12/31/17   110-916 05/16/14   05/15/17
  12/31/17   110-917 05/16/14   05/15/17   12/31/17   110-918 05/16/14  
05/15/17   12/31/17   110-920 05/16/14   05/15/17   12/31/17   110-921 05/16/14
  05/15/17   12/31/17   110-926 05/16/14   05/15/17   12/31/17   110-929
05/16/14   05/15/17   12/31/17   110-932 05/16/14   05/15/17   12/31/17  
110-933 05/16/14   05/15/17   12/31/17   110-934

  



 

 

 

05/16/14   05/15/17   12/31/17   110-935 05/16/14   05/15/17   12/31/17  
110-936 05/16/14   05/15/17   12/31/17   110-937 05/16/14   05/15/17   12/31/17
  110-938 05/16/14   05/15/17   12/31/17   110-941 05/16/14   05/15/17  
12/31/17   110-942 05/16/14   05/15/17   12/31/17   110-392 05/16/14   05/15/17
  12/31/17   110-464 05/16/14   05/15/17   12/31/17   110-465 05/16/14  
05/15/17   12/31/17   33779673 05/16/14   05/15/17   12/31/17   41161290
05/16/14   05/15/17   12/31/17   41161347

 



 

 

 

Exhibit A

 

Warrant

 



 

